DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froberg Olsson et al., US 2021/0194640 (Olsson). 
Olsson discloses method and arrangement for enhanced soft buffer handling.
Regarding claims 1 and 18, Olsson teaches a method for receiving data, and communication device comprising: a memory configured to store data received in one or more first transmissions of a transmission process according to a retransmission protocol (“the overlapping positions in its soft buffer”, “any stored bits in the soft buffer’, [0202]); a receiver configured to receive a second transmission of data of the transmission process (“the received transmission”, [0202]); a combiner configured to combine the data received in the second 
Regarding claims 2 and 19, Olsson teaches that the controller is configured to store the result of the combining as received data of the transmission process in the memory if the second transmission was not interfered by a communication resource deallocation (“After this backup procedure, the soft-buffer can be combined with the received (re)transmission. The reception process can then be continued according to normal handling, e.g. decoding and the like. Depending on UE capabilities, the UE can store either only one backup for the last reception of retransmission or can store two or more allowed retransmission backups.”, [0215]). 

Regarding claim 5, Olsson teaches the same process as applied to claim 1 above for “one or more second transmissions of data”. Since the second transmission is a retransmission, it is inherent that one or more retransmissions are performed in the retransmission process. Thus, the same reasoning applied above also apply to multiple second transmissions. However, “one or more” can mean either “one” or “more than one”. Therefore, the limitation in claim 5 is essentially the same as that of claim 1.
Regarding claims 6 and 8, Olsson teaches that the determiner is configured to determine whether the second transmission was interfered by a communication resource deallocation based on whether the communication device has received a communication resource deallocation message, where the communication resource deallocation message is a pre- emption indication (pre-emption indicator (Pl) received from a network node, [0205]; “In case of pre-emption indicator reception (Block 2), the UE determines positions of affected or likely affected bits in its soft buffer according to information in a pre-emption indication message e.g. pre-emption indicator, Pl.”, [0216]; the Pl reads on the communication resource deallocation message).
Regarding claim 9, Olsson teaches that the second transmission is a retransmission according to the retransmission protocol (retransmission, [0204)).

Regarding claim 11, Olsson inherently teaches that the controller is configured to check whether the result of the combining is sufficient for decoding and free the memory from the received data of the transmission process if the result of the combining is sufficient for decoding (Olsson teaches soft-buffer which is temporarily, statically or semi-statically allocated for this purpose., [0211]. From this teaching, it can be assumed that the temporary soft-buffer is freed from the received data when appropriate).
Regarding claim 16, Olsson teaches that the communication device is a mobile terminal of a mobile communication system and wherein the one or more first transmissions and the second transmissions are transmissions via a downlink channel of the mobile communication system (Fig. 7).
Regarding claim 12, Olsson fails to specifically teach that the controller is configured to check whether the result of the combining is sufficient for decoding by decoding the result of the combining and checking whether result of the decoding fulfills an error detection criterion. However, Olsson’s teaching is directed to soft buffer handling in a user equipment for receiving the data by combining soft buffer with received transmission. Thus, it is inherent that Olsson strives to achieve that data is received error free. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to check and make sure that the result of the decoding fulfills an error detection criterion in order to insure that the received data is useful.

Regarding claim 14, Olsson further teaches that the memory is a transmission process buffer and the further memory is a temporary transmission process buffer ([0212]).
Regarding claim 15, Olsson fails to specifically teach that the controller is configured to set the temporary transmission process buffer as the transmission process buffer if the second transmission was not interfered by a communication resource deallocation. However, Olson teaches soft buffer which functions to provide a temporary storage for received data. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the soft buffer as temporary transmission process buffer and as a transmission process buffer as needed to accommodate the storage of received data before decoding process.
Regarding claim 17, Olsson fails to specifically teach that the downlink channel is a Physical Downlink Shared Channel. However, Olsson shows a wireless network including network nodes and wireless devices and wireless channel connecting those two for communication. Olsson also mentions PDSCH at [0143] for its relevance in the teaching. It is clear that PDSCH may be utilized for any downlink communication. Therefore, it would have .

Allowable Subject Matter
Claims 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed October 1, 2021, with respect to the rejection(s) of claim(s) 1-11, 16 and 18-20 under Olsson under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olsson under 35 USC 103. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472